Title: To Thomas Jefferson from Timothy Bloodworth, 18 January 1806
From: Bloodworth, Timothy
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Wilmington January 18th 1806—
                        
                        Presuming on Youre former Indulgence I take the liberty of Introducing to Youre Acquaintance the Navel
                            Officer of this Port Mr Carleton Walker, a Gentleman of Respectability, Correct in his Manners, & impres’d with a
                                Due sens of Honor. free from those fashionable vices, that too
                            often Tarnish the Charecter of a Gentleman, Mr Walker proceeds to the Cittey of Washington on Business, accompanied by
                            Mr. John Burgovin, a Young Gentleman of Property, & Much Esteem’d by all who have the pleasure of his Acquaintance.
                        Pleas to Excuse the freedom of Recommendation, & Believe me to be with Utmost sincerity, under Infinite
                            obligations, Dear Sir, 
                  Youre Obedient Humble Servant.
                        
                            Timothy Bloodworth
                            
                        
                    